internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-117984-98 date date re legend decedent spouse daughter date date date trust ein trust dollar_figurex dollar_figurey dollar_figurez dear this responds to a letter dated date submitted by your authorized representative requesting rulings on the allocation of the generation-skipping_transfer_tax gstt exemption under sec_2632 of the internal_revenue_code and an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 decedent died testate on date survived by spouse and daughter decedent was the grantor of trust a grantor_retained_income_trust daughter was the trustee of trust article vi of trust provided that decedent was to receive the trust income until date or the prior death of the decedent upon the expiration of the trust term article vii provided that the trust assets were to be distributed to daughter decedent died prior to date and trust was included in decedent’s gross_estate the fair_market_value of the assets held in trust on the date of decedent’s death is represented to be dollar_figurex pursuant to the terms of trust on decedent’s death the trust corpus was distributed free of trust to daughter decedent’s form_706 allocated dollar_figurex of decedent’s gstt exemption to the assets passing to daughter from trust decedent was also the grantor of trust a revocable_trust created on date upon decedent’s death sec_3_1 of trust provided for the creation of a marital trust and a family_trust according to the formula set forth in sec_3_1 of trust dollar_figurey was allocated to the marital trust and dollar_figurez was allocated to the family_trust under sec_3_4 the marital trust provides that trust income is to be paid to spouse during spouse’s lifetime in addition trust principal may be distributed to spouse at the discretion of the trustee upon spouse’s death the assets in the marital trust are to be distributed to or for the benefit of decedent’s descendants pursuant to the spouse’s exercise of a limited_power_of_appointment assets not appointed by spouse are to be held for the benefit of daughter and daughter’s issue as provided in sec_4 of trust the family_trust also makes certain provisions for spouse during spouse’s lifetime but also provides that if spouse is the trustee of the family_trust spouse may distribute to decedent’s descendants as much of the principal of the family_trust as the trustee deems necessary for their health education support and maintenance assets remaining in the family_trust after spouse’s death are also to be held for the benefit of daughter and daughter’s issue as provided in sec_4 of trust schedule m of decedent’s form_706 listed the marital trust and indicated that a qtip_election under sec_2056 was being made with respect to the marital trust the box on schedule r part i of decedent’s form_706 was not checked therefore a reverse_qtip_election under sec_2652 was not made with respect to the marital trust you represent that decedent’s entire dollar_figure gstt exemption was available for allocation at decedent’s death you request rulings that an extension of time be granted under sec_301_9100-1 to make a reverse_qtip_election under sec_2652 the allocation of dollar_figurex of the gstt exemption to assets passing outright to decedent’s daughter is void because there was no gst potential with respect to such transfer at the date of decedent’s death and a gst_exemption equal to dollar_figurey is allocated to the marital trust and dollar_figurez to the family_trust under sec_2632 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer under sec_2631 with regard to the generation-skipping_transfer_tax each individual is allowed an exemption of dollar_figure that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of an individual’s gstt exemption not allocated within the time prescribed in sec_2632 is allocated a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual’s death under sec_2632 the allocation under paragraph c is made among the properties described in subparagraph a thereof and the trusts described in subparagraph b thereof as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts the term nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor for whom the allocation is being made as of the date of the transferor’s death for this purpose a_trust has gst potential even if the possibility of a gst is so remote as to be negligible sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gstt exemption may be allocated to the qtip_trust under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date for making an election under sec_2652 with respect to the marital trust however an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gstt exemption based on the above we conclude that the allocation of dollar_figurex of decedent’s gstt exemption to the trust assets passing outright to daughter is void because there was no gst potential with respect to such transfer at the date of decedent’s death further decedent’s available gstt exemption is allocated under the automatic allocation provisions of sec_2632 accordingly based solely on the information submitted and the representations made we conclude that decedent’s gstt exemption is properly allocated as follows dollar_figurey to the marital trust and dollar_figurez to the family_trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling has been sent to your authorized representative sincerely yours _______________________ paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
